Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter

Claims 1-5, 7-15, and 17 are allowed.  

Examiner’s Statement of Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Hammad and Steele do not disclose, teach, or suggest the claimed invention.  Hammad discloses systems and methods for device authentication.  Steele discloses a method for authenticating a consumer for a portable consumer device.  However, the prior art of record fails to anticipate or render obvious the limitations of transmitting an authentication assertion request to the issuer of the account, in response to the account being enrolled in the enhanced authentication service, wherein the issuer is different than an access control server associated with said issuer; and then in response to receiving an authentication assertion from the issuer that is responsive to the authentication assertion request, transmit an authentication confirmation to the MPI, thereby omitting the ACS from participating in the authentication confirmation, pursuant to the enhanced authentication service, the authentication assertion based on, at least in part, an authentication of the user by the issuer within a defined time interval before the authentication request is received.  
The overall claimed combination of a system for use in authenticating a user to an account in connection with a network transaction, the system comprising: a directory server coupled in communication with a merchant server plug-in (MPI) associated with a merchant and in 

Claims 1-5, 7-15, and 17 were found patent eligible because the identified abstract idea was integrated in a practical application by providing a technological improvement to a network.  The improvement to the network allowed for a more efficient transaction process within the network.  

For these reasons, claims 1-5, 7-15, and 17 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.  


Conclusion
John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/John O Preston/
Examiner, Art Unit 3691


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691